***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
                ANGELO TEDESCO, TRUSTEE
                 v. RESMIJE AGOLLI ET AL.
                        (AC 40123)
                        Lavine, Keller and Bear, Js.

                                  Syllabus

The substitute plaintiff, T, sought to foreclose a mortgage on certain real
   property owned by the defendants F Co. and A, who was a member of
   F Co. A and F Co. filed an answer and special defenses, and later
   stipulated that T was the owner and holder of the note and mortgage,
   and that the note was in default. The trial court, following a trial to the
   court, concluded that F Co. and A had not met their burden of proof
   on their special defenses and rendered judgment in favor of T as to
   liability. The court subsequently rendered judgment of foreclosure by
   sale in favor of T, and F Co. and A appealed to this court. They claimed,
   inter alia, that the trial court improperly found that A had the authority
   to bind F Co. to the mortgage at issue. Held that the trial court properly
   rendered judgment of foreclosure by sale in favor of T, and that court
   having thoroughly addressed the arguments raised in this appeal in its
   memorandum of decision rendering judgment in favor of T as to liability,
   this court adopted the trial court’s well reasoned memorandum of deci-
   sion as a proper statement of the relevant facts, issues and
   applicable law.
            Argued March 14—officially released May 29, 2018

                            Procedural History

  Action to foreclose a mortgage on certain real prop-
erty owned by the named defendant et al., brought to
the Superior Court in the judicial district of Waterbury,
where Scott Tedesco, trustee of the Angelo P. Tedesco
Money Purchase Pension Plan was cited in as a plaintiff;
thereafter, Scott Tedesco, trustee of the Heritage Build-
ers of Waterbury, LLC, 401 (k) Profit Sharing Plan was
substituted as the plaintiff; subsequently, the matter
was tried to the court, Dooley, J.; judgment for the
substitute plaintiff as to liability; thereafter, the court,
Lager, J., granted the motion for a judgment of foreclo-
sure filed by the substitute plaintiff and rendered judg-
ment of foreclosure by sale, from which the named
defendant et al. appealed to this court. Affirmed.
  Justin J. Garcia, for the appellants (named defen-
dant et al.).
  Jeremy S. Donnelly, for the appellee (substitute
plaintiff Scott Tedesco, trustee of the Heritage Builders
of Waterbury, LLC, 401 (k) Profit Sharing Plan).
                                 Opinion

   PER CURIAM. The defendants, Resmije Agolli and
Fikri Development, LLC (Fikri),1 appeal from the judg-
ment of foreclosure by sale rendered in favor of the
substitute plaintiff, Scott Tedesco, trustee of the Heri-
tage Builders of Waterbury, LLC, 401 (k) Profit Sharing
Plan.2 On appeal, the defendants challenge the trial
court’s findings with respect to the dates of disassocia-
tion and removal of Gina Antonios as member and
Joseph Antonios as manager of Fikri.3 The defendants
also claim that the court improperly found that Agolli,
as a member of Fikri, had the authority to bind Fikri
to the mortgage at issue in the present case.
   Angelo Tedesco, as trustee of the Angelo P. Tedesco
Money Purchase Pension Plan, served a complaint seek-
ing foreclosure of a mortgage on several parcels of
real property in favor of the Angelo P. Tedesco Money
Purchase Pension Plan. He alleged that he was the
holder of the note and mortgage. The defendants filed
an answer in which they denied all of the plaintiff’s
substantial allegations against them, and they asserted
five special defenses. The defendants later stipulated
that the plaintiff was the owner and holder of the note,
and that the note was in default. The defendants also
limited their special defenses to lack of consideration,
duress, and no meeting of the minds.
   Following a trial to the court, the court found that
the defendants had not met their burden of proof on the
remaining special defenses and it rendered judgment
in favor of the plaintiff as to liability. The court subse-
quently rendered judgment of foreclosure by sale in
favor of the plaintiff.
   After examining the record and the briefs and consid-
ering the arguments of the parties, we are persuaded
that the court correctly rendered judgment of foreclo-
sure by sale in favor of the plaintiff. The issues raised
by the defendants were resolved properly in the trial
court’s thorough and well reasoned memorandum of
decision rendering judgment in favor of the plaintiff as
to liability. We therefore adopt that memorandum of
decision as the proper statement of the relevant facts,
issues and applicable law. See Tedesco v. Agolli, Supe-
rior Court, judicial district of Waterbury, Complex Liti-
gation Docket, Docket No. CV-12-6016130-S (June 21,
2016) (reprinted at 182 Conn. App. 294). It would serve
no useful purpose for us to repeat the discussion con-
tained therein. See Seminole Realty, LLC v. Sekretaev,
162 Conn. App. 167, 169, 131 A.3d 753 (2015), cert.
denied, 320 Conn. 922, 132 A.3d 1095 (2016).
  The judgment is affirmed and the case is remanded
for the purpose of setting a new sale date.
  1
    The complaint also named GMA Real Estate Portfolio, LLC, as a defen-
dant. Its involvement in the case is not relevant to this appeal and, thus,
the term defendants refers to Agolli and Fikri.
  2
    Following the death of Angelo Tedesco, the named plaintiff who com-
menced this action, Scott Tedesco, trustee of the Angelo P. Tedesco Money
Purchase Pension Plan, was substituted as the plaintiff. The note and mort-
gage were later transferred to the Heritage Builders of Waterbury, LLC, 401
(k) Profit Sharing Plan. On February 17, 2015, Scott Tedesco, trustee of
the Heritage Builders of Waterbury, LLC, 401 (k) Profit Sharing Plan was
substituted as the plaintiff. For the purpose of this appeal, the term plaintiff
refers to Scott Tedesco in his capacity as trustee of the Heritage Builders
of Waterbury, LLC, 401 (k) Profit Sharing Plan.
   3
     Fikri was formed in 2007 for the purpose of developing certain parcels
of real property in Waterbury, and was formerly owned by Agolli and her
late husband, Fikri Agolli.